Scott, J.,
dissenting. This is a small matter, but it had as well be established upon principle ; as in establishing it upon principle we will prevent parties from coming to this court with such questions. Whether two hawks or two horses are alike is not a question of law, but a matter of fact. So, whether two names are the same, or whether their sound is the same, is a question of fact. Whether two words sound alike in the pronunciation, is no question of law, but is a matter of fact. It is a rule of law that, if two names sound alike in their pronunciation, although they are spelt differently, yet they are the same name. But whether in sound they are in fact the same, is a question of fact, and a question to the solution of which no law learning affords the least assistance. It is a question of fact ; it should, in all cases, be submitted to a jury, and the courts should never take upon themselves to decide it.
In the case of Regina v. Davis, (6 British Crown cases,) it was held that it was entirely a question for a jury whether two names sounded alike. In the case of Rex v. Foster, (1 British Crown cases,) the defendant was tried for an unnatural crime, and there was a conviction : and the question of the identity of the names being submitted to the jury, it received the approbation of the judges. Our reason tells us that, whether any two things are alike, is not a question of law, but a matter of fact. It makes no difference whether the things are compared through the medium of our eyes or ears, or any other sense; it is equally a matter of fact, whether they are alike.
The court, in my opinion, did right in overruling the demurrer filed for the State. The State should have taken issue on the plea, and the matter should have been submitted to the jury.